Appeal by'defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered November 3, 1981, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Defendant seeks review of the denial, after a hearing, of those branches of his pretrial motion which sought suppression of certain evidence. Judgment affirmed. The record indicates that at the time of the entry of his plea, defendant knowingly and voluntarily waived his right to appeal from the denial of those branches of his pretrial motion which sought suppression of certain evidence after having been fully informed of the consequences of such a waiver (see People v Williams, 36 NY2d 829, cert den. sub nom. Williams v New York, 423 US 873; see, also, People v Rolston, 66 AD2d 617, 629, n 5 [Shapiro, J.], affd 50 NY2d 1048). In any event, were we to reach the merits we would affirm. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.